DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/055,184 filed 11/13/2020 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 3-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al (US 2020/0186237 A1) in view of Keen et al (US 2014/0282684 A1).

Regarding claim 1, Karlsson teaches an aviation-related communication network (Karlsson: Fig. 3a) comprising: 
a plurality of base stations configured to communicate with in-flight aircraft (Karlsson: Fig. 3a, 4; [0084]-[0085], base stations 6a,6b,6c in communication with aircraft 11); 
a plurality of aviation-related communication network radios disposed on selected aircraft, the aviation-related communication network radios being configured to communicate with base stations of the aviation-related communication network via aviation-related communication network communication links using a first communication standard (Karlsson: Fig. 3a, 4 and 7; [0085], [0096]-[0101], aircraft with on-board access points and router in communication with the base stations using a communication standard such as LTE, see [0026], [0036]); and 
a first wireless access point on each of the selected aircraft to define a first wireless local area network on each of the selected aircraft (Karlsson: Fig. 1:15; Fig. 7:34, [0096]-[0097] wireless access point).
Karlsson does not explicitly disclose wherein at least some of the selected aircraft include a second wireless local area network that defines a priority access network, devices of the priority access network being provided with priority access to bandwidth supplied by the aviation-related communication network relative to devices of the first wireless local area network. 
Keen: Fig. 7; [0131]-[0132], satellite access point 242 and PED users connected to the satellite network (priority access network) that provide high bandwidth; all used shared capacity of the network).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Karlsson wherein at least some of the selected aircraft include a second wireless local area network that defines a priority access network, devices of the priority access network being provided with priority access to bandwidth supplied by the aviation-related communication network relative to devices of the first wireless local area network as disclosed by Keen to provide an efficient aircraft in-flight entertainment system (Keen: [0002]). 

Regarding claim 15, Karlsson teaches a access network operable on an aircraft separate from, but using resources of, an aviation-related communication network, the aviation-related communication network comprising a plurality of base stations configured to communicate with in-flight aircraft including the aircraft (Karlsson: Fig. 3a, 4; [0084]-[0085], base stations 6a,6b,6c in communication with aircraft 11), and a plurality of aviation-related communication network radios disposed on selected Karlsson: Fig. 3a, 4 and 7; [0085], [0096]-[0101], aircraft with on-board access points and router in communication with the base stations using a communication standard such as LTE, see [0026], [0036]), the aviation-related communication network radios further being configured to interface with devices forming a first wireless local area network on the aircraft bandwidth supplied by the aviation-related communication network wherein the access network comprises a first wireless access point and a plurality of devices configured to define a second wireless local area network on the aircraft (Karlsson: Fig. 1:15; Fig. 7:34, [0096]-[0097], [0113] wireless access point communication with on bard devices), and 
Karlsson does not explicitly disclose priority access and wherein the devices of the priority access network have priority access to the bandwidth supplied by the aviation-related communication network relative to devices of the first wireless local area network. 
Keen teaches wherein priority access and the devices of the priority access network have priority access to the bandwidth supplied by the aviation-related communication network relative to devices of the first wireless local area network (Keen: Fig. 7; [0131]-[0132], satellite access point 242 and PED users connected to the satellite network (have priority) that provide high bandwidth; all used shared capacity of the network).


Regarding claims 2 and 16, Karlsson in view of Keen teaches The aviation-related communication network of claim 1, wherein the first wireless access point serves both the first wireless local area network and the priority access network (Keen: Fig. 7; [0131]0[0132], ATG access network serves devices of the aircraft network including device that may use the Satellite access network also). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478